Exhibit 10.1 SUBSCRIPTION AGREEMENT Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook,New York 11790 Gentlemen and Ladies: The undersigned (the “Subscriber”) hereby subscribes for a $ principal amount senior secured convertible promissory note (“Note”) of Applied DNA Sciences, Inc., a Delaware corporation (the “Company”).The Note is in the form attached hereto as Annex 1. 1. Subscription. Subject to the terms and conditions hereof, the Subscriber agrees to pay $ by check or wire transfer of immediately available funds as consideration for the Subscriber’s Note.The Subscriber tenders herewith a check made payable at the direction of the Company or wire transfer, in the amount of $.The Subscriber acknowledges and agrees that this subscription is irrevocable by the Subscriber but is subject to acceptance by the Company.The Subscriber understands and agrees that a placement fee of up to 15% of the proceeds of this subscription may be paid, and warrants to purchase 5% of the New Notes may be issued, to one or more placement agents in connection with this subscription. 2. Subscription Compliance.The Subscriber agrees that this subscription is subject to the following terms and conditions: The Company shall have the right, in its sole discretion, to: (i) accept or reject this subscription; (ii) determine whether this Subscription Agreement has been properly completed by the Subscriber and (iii) determine whether the Subscriber has met all of the Company’s requirements for investment in the Note.If the Company deems this subscription to be defective, deficient or otherwise non-compliant with the terms of this offering, the Subscriber’s funds will be returned promptly to the Subscriber without interest or deduction. 3. Receipt of Information. a. The Subscriber and Subscriber’s purchaser representative, if any, have received a copy of the Company’s most recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form 8-K, if any.The Subscriber, either alone or together with Subscriber’s purchaser representative, if any, have such knowledge and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the Company. b. The Subscriber and Subscriber’s representative, if any, have had the opportunity to ask questions of and receive answers from the Company concerning the terms and conditions of the offering of the Note by the Company and to obtain any additional information Subscriber has requested which is necessary to verify the accuracy of the information furnished to the Subscriber concerning the Company and such offering. 4. Representations of Subscriber. In connection with the purchase of the Note, the Subscriber hereby represents and warrants to the Company as follows: a. The Subscriber is an “accredited investor” as defined in Rule 501 of Regulation D promulgated under the Act. b. The Note is being purchased for the Subscriber’s own account without the participation of any other person, with the intent of holding the Note for investment and without the intent of participating, directly or indirectly, in a distribution of the Note and not with a view to, or for a resale in connection with, any distribution of the Note or any portion thereof, nor is the undersigned aware of the existence of any distribution of the Company’s securities.Furthermore, the undersigned has no present intention of dividing such Note with others or reselling or otherwise disposing of any portion of such Note, either currently or after the passage of a fixed or determinable period of time, or upon the occurrence or nonoccurrence of any predetermined event or circumstance. c. The Subscriber has no need for liquidity with respect to his purchase of a Note and is able to bear the economic risk of an investment in the Note for an indefinite period of time and is further able to afford a complete loss of such investment. d. The Subscriber represents that his financial commitment to all investments (including his investment in the Company) is reasonable relative to his net worth and liquid net worth. e. The Subscriber recognizes that the Note will be sold to the Subscriber without registration under any United States federal or other law relating to the registration of securities for sale. f. The Subscriber is aware that any resale of the Note cannot be made except in accordance with the registration requirements of the United States Securities Act of 1933, as amended (the “Securities Act”) or an exemption therefrom. g. The Subscriber represents and warrants that all offers and sales of the Note shall be made pursuant to an exemption from registration under the Act or pursuant to registration under the Act, and the Subscriber will not engage in any hedging or short selling transactions with regard to the Note or the underlying common stock. h. The Subscriber is not acquiring the Note based upon any representation, oral or written, by any person with respect to the future value of, or income from, the Note but rather upon an independent examination and judgment as to the prospects of the Company. i. The Subscriber understands that the Company is an early stage company, has limited operating funds and has a limited operating history.The Subscriber appreciates and understands the risks involved with investing in a Company with a limited operating history and has read and understands the risk factors and other information set forth in the Company’s Annual Report on Form 10-K, filed on December 23, 2009, and the Company’s Quarterly Reports on Form 10-Q, filed on February 11, 2010 and August 13, 2010.These reports and any future filings made with the SEC under Section 15(d) of the Securities Exchange Act of 1934, as amended, can be obtained by visiting the Securities and Exchange Commission’s website at http://www.sec.gov.The Subscriber is not relying on any other written information which may have been provided by the Company or the Company’s placement agent. j. The Subscriber represents, warrants and agrees that it will not sell or otherwise transfer the Note without registration under the Securities Act or an exemption therefrom, and fully understands and agrees that the Subscriber must bear the economic risk of its purchase because, among other reasons, the Note has not been registered under the Securities Act or under the securities laws of any state and, therefore, cannot be resold, pledged, assigned or otherwise disposed of unless they are subsequently registered under the Securities Act and under the applicable securities laws of such states, or an exemption from such registration is available.In particular, the Subscriber is aware that the Note is a “restricted security,” as such term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”), and it may not be sold pursuant to Rule 144 unless all of the conditions of Rule 144 are met. 2 k. The Company, by and through itself and/or legal counsel, has made no representations or warranties as to the suitability of the Subscriber’s investment in the Company, the length of time the undersigned will be required to own the Note, or the profit to be realized, if any, as a result of investment in the Company.Neither the Company nor its counsel has made an independent investigation on behalf of the Subscriber, nor has the Company, by and through itself and counsel, acted in any advisory capacity to the Subscriber. l. The Company, by and through itself and/or legal counsel, has made no representations or warranties that the past performance or experience on the part of the Company, or any partner or affiliate, their partners, salesmen, associates, agents, or employees or of any other person, will in any way indicate the predicted results of the ownership of the Note. m. The Company has made available for inspection by the undersigned, and his purchaser representative, if any, the books and records of the Company. Upon reasonable notice, such books and records will continue to be made available for inspection by investors upon reasonable notice during normal business hours at the principal place of business of the Company. n. The Note was not offered to the Subscriber by means of publicly disseminated advertisement or sales literature, nor is the Subscriber aware of any offers made to other persons by such means. o. All information which the Subscriber has provided to the Company concerning the Subscriber is correct and complete as of the date set forth at the end of this Subscription Agreement, and if there should be any material adverse change in such information prior to receiving notification that this subscription has been accepted, the undersigned will immediately provide the Company with such information. 5. Agreements of Subscriber.The Subscriber agrees as follows: a. The sale of the Note by the Company has not been recommended by any United States federal or other securities commission or regulatory authority. Furthermore, the foregoing authorities have not confirmed the accuracy or determined the adequacy of this Subscription Agreement. b. The Note and the underlying common stock will not be offered for sale, sold, or transferred other than pursuant to: (i) an effective registration under the Act or in a transaction otherwise in compliance with the Act; and (ii) evidence satisfactory to the Company of compliance with the applicable securities laws of other jurisdictions. The Company shall be entitled to rely upon an opinion of counsel satisfactory to it with respect to compliance with the above laws. 3 c. The Company is under no obligation to register the Note or to comply with any exemption available for sale of the Note without registration, and the information necessary to permit routine sales of securities of the Company under Rule 144 of the Act may not be available when you desire to resell them pursuant to Rule 144 of the Act. The Company is under no obligation to act in any manner so as to make Rule 144 available with respect to the Note. d. There is no established market for the Note and it is not anticipated that any public market for the Note will develop in the future. e. The Company may, if it so desires, refuse to permit the transfer of the Note unless the request for transfer is accompanied by an opinion of counsel acceptable to the Company to the effect that neither the sale nor the proposed transfer will result in any violation of the Act or the applicable securities laws of any other jurisdiction. f. A legend indicating that the Note and the underlying common stock have not been registered under such securities laws and referring to the restrictions and transferability of the Note and the underlying common stock may be placed on the certificates or instruments delivered to the Subscriber or any substitutes thereof and any transfer agent of the Company may be instructed to require compliance therewith. 6. Closing.The Subscriber understands and agrees that the Company intends to issue the Note upon receipt by the Company of this Subscription Agreement, together with the Subscriber’s funds and certain other documents to be delivered to the Company by Subscriber.The Subscriber further understands that there may be conditions to closing this subscription which if not met may result in the return of this subscription hereunder. 7. Indemnification of the Company. The undersigned understands the meaning and legal consequences of the representations and warranties contained herein, and hereby agrees to indemnify and hold harmless, the Company, its respective agents, officers, managers and affiliates from and against any and all damages, losses, costs and expenses (including reasonable attorneys’ fees) which they or any of them may incur by reason of the failure of the Subscriber to fulfill any of the terms of this Subscription Agreement, or by reason of any breach of the representations and warranties made by the Subscriber herein, or in any document provided by the Subscriber to the Company. 8. Representative Capacity. If an investment in the Company is being made by a corporation, partnership, trust or estate, the undersigned individual signing on behalf of the Subscriber, represents that he has all right and authority, in his capacity as an officer, managing member, trustee, executor or other representative of such corporation, trust or estate, as the case may be, to make such decision to invest in the Company and to execute and deliver this Subscription Agreement on behalf of such corporation, trust or estate as the case may be, enforceable in accordance with its terms. The undersigned individual also represent that any such corporation, trust or estate was not formed for the purpose of buying the Note hereby subscribed. 9. Subscription Not Revocable. The undersigned hereby acknowledges and agrees that the undersigned is not entitled to cancel, terminate or revoke this Subscription Agreement or any agreements of the undersigned hereunder and that this Subscription Agreement shall survive the dissolution, death or disability of the undersigned. 4 10. Restrictions on Transferability. The undersigned understands and agrees that the Note shall not be sold, pledged, hypothecated or otherwise transferred unless the Note is registered under the Act and applicable state securities laws or an exemption from such registration is available. 11. Governing Law. This Subscription Agreement is being delivered and is intended to be performed in the State of New York, and shall be construed and enforced in accordance with, and the law of such state shall govern the rights of parties. 12. Numbers and Gender. In this Agreement, the masculine gender includes the feminine gender and the neuter and the singular includes the plural, where appropriate to the context. THIS SPACE INTENTIONALLY LEFT BLANK; QUESTIONNAIRE FOLLOWS 5 Exhibit 10.1 CONFIDENTIAL PROSPECTIVE PURCHASER QUESTIONNAIRE This questionnaire is to be completed by each accredited investor (“Accredited Investor”) as defined in Rule 501 promulgated under the United States Securities Act of 1933, as amended (the “Securities Act”) who desires to purchase from Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), a senior secured convertible promissory note (“Note”). INSTRUCTIONS This Questionnaire is being given to the person who has expressed an interest in purchasing Notes of the Company.The purpose of this Questionnaire is to determine whether you meet certain standards, because the Securities to be offered by the Company have not been, and will not be, registered under the Securities Act. If the answer to any questions is “None” or “Not Applicable,” please so state. Your answers will be kept confidential at all times, however, you hereby agree that the Company may present this Questionnaire to such parties as it deems appropriate in order to assure itself that the offer and sale of Securities to you will not result in violations of federal or state securities laws which are being relied upon by the Company in connection with the offer and sale thereof. INSTRUCTIONS:Please type or clearly print your answer, and state “none” or “not applicable” when appropriate.Please complete Section A and each other section you are requested to complete in Question A3.If there is insufficient space for any of your answers, please attach additional pages.If the Securities are to be owned by more than one individual or by a corporation or partnership, you may need extra copies of this Questionnaire.You may use photocopies or request extra copies from the Company. SECTION A:SUBSCRIBER INFORMATION A1.
